DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because there is no element number stated in the disclosure for the following: ‘a body’, ‘a front end surface’, ‘a rear end surface of the cross rail’, ‘an upper end surface of the sixth piece body’ and ‘a lower end surface of the cross rail’.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ‘a body’, ‘a front end surface’, and ‘a rear end surface of the cross rail’, ‘an upper end surface of the sixth piece body’ and ‘a lower end surface of the cross rail’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 states “a second hole” and is dependent on Claim 3. However, preceding claims (3/2/1) do not recite a “first hole.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 (and any dependents thereof) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "and contact two side end surfaces of the side rail".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 must point out which element is in contact with two side end surfaces of the side rail. Is it the first piece body, the third piece body, both? For examination purposes the claim was interpreted as only the first piece body being in contact with the side rail. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinhart (US 3605142).
In regards to Claim 1, Weinhart teaches: A mounting structure (26/28 – Fig. 2/4, Col 3 Line 16) for a bedstead (10 – Fig. 1), comprising: a side rail (16 – Fig. 1) of the bedstead, and a cross rail (24 – Fig. 2) of the bedstead; wherein the side rail and the cross rail are connected by a connecting member (38/108 – see Fig. 2.1 and Fig. 8.1 from Weinhart below - Col 3 Lines 53-56/Col 4 Lines 47-48); the connecting member (38/108) comprises a body (see annotated Fig. 2.1 below); the body (see annotated Fig. 2.1 below, Col 4 Lines 43-44) is provided with a first U-shaped groove (see annotated Fig. 2.1 and Fig. 8.1 below from Weinhart), wherein the side rail (16) is clamped in the first U-shaped groove (Col 3 Lines 33-35, see annotated Fig. 2.1 from Weinhart below AND Note #1 below); a second U- shaped groove (40/104 - see annotated Fig. 2.1/Fig. 8 from Weinhart below) is provided on a side of the body (see bottom arrow in Fig. 8.1 from Weinhart below), wherein the side of the body (see annotated Fig. 2.1 below) is beside the first U-shaped see note #2 below AND see Fig. 8.1 top/vertical arrow from Weinhart below), and the cross rail (24) in clamped in the second U-shaped groove (40/104 – Fig. 2, Col 3 Lines 35-37, see annotated Fig. 2.1 below); and an opening (see annotated Fig. 2.1/Fig. 8.1 from Weinhart below) of the second U-shaped groove faces sideward relative to the first U- shaped groove (see annotated Fig. 2.1 from Weinhart below).
Note #1: The definition of clamp is “to hold tightly”, as such the adjustable hook means for firmly securing the ‘hook’ member (38) to the side rail vertical leg (30) by the use of the bed slat bracket (26). The definition of hook is “a curved or bent device for catching, holding or pulling”. Therefore, the hook member is considered a clamped device.  
Note #2: The definition of beside is “by the side of”, therefore, body (see annotated Fig. 2.1 below) is by the side of first U-shaped groove 38.

    PNG
    media_image1.png
    374
    587
    media_image1.png
    Greyscale

Annotated Figure 2.1 from Weinhart
In regards to Claim 2, Weinhart teaches: The mounting structure for the bedstead according to claim 1, wherein, an opening (see annotated Fig. 2.2 below) of the first U-shaped groove faces downward (see annotated Fig. 2.2 below).

    PNG
    media_image2.png
    316
    376
    media_image2.png
    Greyscale

Annotated Fig. 2.2 from Weinhart
In regards to Claim 3, Weinhart teaches: The mounting structure for the bedstead according to claim 2, wherein, the body (see annotated Fig. 2.1 below) comprises a first piece body (112 – Fig. 8), a second piece body (114 – Fig. 8) and a third piece body (110 – Fig. 8); the first piece body, the second piece body and the third piece body are connected to form the first U-shaped groove (see annotated Fig. 8.1 below from Weinhart); the first piece body and the third piece body are located at two sides of the side rail (16 – Fig. 2), respectively, and contact two side end surfaces of the side rail (see annotated Fig. 8.2 below), respectively; the second piece body (114 – see annotated Fig. 8.2 below) is located above the side rail and contacts an upper end surface of the side rail (see annotated Fig. 8.2 below). 

    PNG
    media_image3.png
    345
    452
    media_image3.png
    Greyscale

Annotated Fig. 8.1 from Weinhart

    PNG
    media_image4.png
    360
    504
    media_image4.png
    Greyscale

Annotated Fig. 8.2 from Weinhart
In regards to Claim 7, Weinhart teaches: The mounting structure for the bedstead according to claim 3, wherein, a second end surface of the third piece body (see annotated Fig. 8.3 below) is provided with a fourth piece body (see annotated Fig. 8.3 below), a fifth piece body (see annotated Fig. 8.3 below) and a sixth piece body (see annotated Fig. 8.3 below), wherein the second end surface of the third piece body is opposite to a first end surface of the third piece body (see annotated Fig. 8.3 below), wherein the first end surface of the third piece body is in contact with the side rail (see annotated Fig. 8.4 below – dotted line of side rail in contact with first end of third piece body); the fourth piece body, the fifth piece body and the sixth piece body are connected to form the second U-shaped groove (see annotated Fig. 8.4 below); the fourth piece body and the sixth piece body contact a front end surface (see annotated Fig. 2.3 below) and a rear end surface of the cross rail (see annotated Fig. 2.3 below), respectively; an upper end surface of the sixth piece body (see annotated Fig. 2.3 below) contacts a lower end surface of the cross rail.

    PNG
    media_image5.png
    205
    410
    media_image5.png
    Greyscale

Annotated Fig. 8.3 from Weinhart

    PNG
    media_image6.png
    215
    404
    media_image6.png
    Greyscale

Annotated Fig. 8.4 from Weinhart

    PNG
    media_image7.png
    277
    507
    media_image7.png
    Greyscale

Annotated Fig. 2.3 from Weinhart
In regards to Claim 8, Weinhart teaches: The mounting structure for the bedstead according to claim 7, wherein, an end of each of the fourth piece body and the sixth piece body is provided with a curved surface (104, curve upward - Col 4 Lines 44-46, see annotated Fig. 8.4 above), wherein the end of each of the fourth piece body and the sixth piece body is away from the fifth piece body (see annotated Fig. 8.4 above).

In regards to Claim 9, Weinhart teaches: The mounting structure for the bedstead according to claim 1, wherein, the opening of the first U-shaped groove faces laterally relative to the side rail (see annotated Fig. 8.4 above).
In regards to Claim 10, Weinhart teaches: The mounting structure for the bedstead according to claim 1, wherein, the body comprises a seventh piece body (see zoomed in view of Fig. 8.5 from below), an eighth piece body (see zoomed in view of Fig. 8.5 from below), and a ninth piece body (see zoomed in view of Fig. 8.5 from below); the seventh piece body, the eighth piece body and the ninth piece body are connected to form the first U-shaped groove (see zoomed in view of Fig. 8.5 from below); the seventh piece body and the ninth piece body are located at an upper end (see zoomed in view of Fig. 8.5 from below) and a lower end of the side rail (see zoomed in view of Fig. 8.5 from below), respectively, and contact an upper end surface (see zoomed in view of Fig. 8.5 from below) and a lower end surface of the side rail (see zoomed in view of Fig. 8.5 from below), respectively; the eighth piece body is located at a side of the side rail (see zoomed in view of Fig. 8.5 from below)and contacts a side end surface of the side rail (see zoomed in view of Fig. 8.5 from below).

    PNG
    media_image8.png
    588
    534
    media_image8.png
    Greyscale

Annotated Fig. 8.5 from Weinhart  (zoomed in view)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhart (US 3605142) in view of Whale et al. (US 20040129845).
In regards to Claim 4, Weinhart teaches: The mounting structure for the bedstead according to claim 3, wherein, but does not teach, the first piece body is provided with a first hole, the side rail is provided with a second hole, and the first hole coincides with the second hole; and a connecting screw is screwed through the first hole and the second hole. Whale et al. teaches: the first piece body (34 - Fig. 3a) is provided with a first hole (60b – Fig. 3a), the side rail is provided with a second hole (Para 0032 – see Note #3 below), and the first hole coincides with the second hole (60a with 60c – Fig. 3a); and a connecting screw is screwed through the first hole and the second hole (Para 0045 – ‘other fixing means’
Note #3: The side rails or beams in this case will have a hole once they are fixed using the fixing apparatuses from fixing aperture holes 60a/60c (Fig. 3a/Fig. 5).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have modified the bracket of Weinhart to include holes with mechanical attachment mechanisms such as a screw, nail or bolt from Whale et al. as a bracket used for rails or beams are commonly mounted to another surface for a more secure and stable structure. Although the hanger device from Whale et al. is used for I-beams, Weinhart is the same intended use as a bed with hanging brackets utilizes a beam aka ‘bed slat’ to facilitate a connection between two end elements. As such the intended structure and overall use between both brackets are the same.  
In regards to Claim 5, Weinhart teaches: The mounting structure for the bedstead according to claim 3, wherein, a first end surface of the first piece body (112) and/or (see Note #4 below) the third piece body (110) is provided with a protruding column (54 protrudes from 50 ‘aka 110’ – Fig. 3, Col 3 Lines 55-60), wherein the first end surface of the first piece body (112) and/or the third piece body (110) is in contact with the side rail (16); but does not teach, and the side rail is provided with a second hole matched with the protruding column. Whale et al. teaches: and the side rail is provided with a second hole (60a/60b – Fig. 3a) matched with the protruding column (Para 0045).
Note #4: The third body piece from Fig. 3 shows a lateral extension of lugs/ears 54 that extend on either side and connect to upstanding cradle leg 44 (Col 3 Lines 55-60). Please note that all brackets in the prior art application are considered to be modifications of one embodiment.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have modified the bracket of Weinhart to include holes with mechanical attachment mechanisms such as a screw, nail or bolt from Whale et al. as a bracket used for rails or beams are commonly mounted to another surface for a more secure and stable structure. Although the hanger device from Whale et al. is used for I-beams, Weinhart is the same intended use as a bed with hanging brackets utilizes a beam aka ‘bed slat’ to facilitate a connection between two end elements. As such the intended structure and overall use between both brackets are the same. Additionally, a through hole to connect two ends of a hanging bracket with another or the same attachment mechanism is well known in the area of brackets especially hanging brackets which are supported from a ledge, rail, beam or other similar surface.  
In regards to Claim 11, Weinhart teaches: The mounting structure for the bedstead according to claim 4, wherein, a second end surface of the third piece body (see annotated Fig. 8.3 above) is provided with a fourth piece body (see annotated Fig. 8.3 below), a fifth piece body (see annotated Fig. 8.3 below) and a sixth piece body (see annotated Fig. 8.3 below), wherein the second end surface of the third piece body is opposite to a first end surface of the third piece body (see annotated Fig. 8.3 below), wherein the first end surface of the third piece body is in contact with the side rail (see annotated Fig. 8.4 below – dotted line of side rail in contact with first end of third piece body); the fourth piece body, the fifth piece body and the sixth piece body are connected to form the second U-shaped groove (see annotated Fig. 8.4 below); the fourth piece body and the sixth piece body contact a front end surface (see annotated Fig. 2.3 below) and a rear end surface of the cross rail (see annotated Fig. 2.3 below), respectively; an upper end surface of the sixth piece body (see annotated Fig. 2.3 below) contacts a lower end surface of the cross rail.
In regards to Claim 12, Weinhart teaches: The mounting structure for the bedstead according to claim 5, wherein, a second end surface of the third piece body (see annotated Fig. 8.3 above) is provided with a fourth piece body (see annotated Fig. 8.3 below), a fifth piece body (see annotated Fig. 8.3 below) and a sixth piece body (see annotated Fig. 8.3 below), wherein the second end surface of the third piece body is opposite to a first end surface of the third piece body (see annotated Fig. 8.3 below), wherein the first end surface of the third piece body is in contact with the side rail (see annotated Fig. 8.4 below – dotted line of side rail in contact with first end of third piece body); the fourth piece body, the fifth piece body and the sixth piece body are connected to form the second U-shaped groove (see annotated Fig. 8.4 below); the fourth piece body and the sixth piece body contact a front end surface (see annotated Fig. 2.3 below) and a rear end surface of the cross rail (see annotated Fig. 2.3 below), respectively; an upper end surface of the sixth piece body (see annotated Fig. 2.3 below) contacts a lower end surface of the cross rail.
In regards to Claim 14, Weinhart teaches: The mounting structure for the bedstead according to claim 11, wherein, an end of each of the fourth piece body and the sixth piece body is provided with a curved surface (104, curve upward - Col 4 Lines 44-46, see annotated Fig. 8.4 above), wherein the end of each of the fourth piece body and the sixth piece body is away from the fifth piece body (see annotated Fig. 8.4 above).
In regards to Claim 15, Weinhart teaches: The mounting structure for the bedstead according to claim 12, wherein, an end of each of the fourth piece body and the sixth see annotated Fig. 8.4 above), wherein the end of each of the fourth piece body and the sixth piece body is away from the fifth piece body (see annotated Fig. 8.4 above).

Allowable Subject Matter (ASM)
Claims 6, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing corrections to obviate the 35 U.S.C 112(b) rejections (claim 3) as noted above.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 is considered ASM (and dependents thereof – Claim 13 and 16) as the mounting structure from Weinhart does not teach, disclose or render obvious either alone or in combination that a geometric change is possible in the column to create a protruding element to the first and second end of the holes. As such Claim 6 is deemed allowable over the prior art disclosed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/4/2021